OPINION — AG — ** TRANSFERRED STUDENTS — SCHOOL — APPORTIONED FUNDS ** (1) WHERE A SCHOOL DISTRICT TRANSFERS PUPILS TO ANOTHER SCHOOL DISTRICT OR DISTRICTS, THE COUNTY TREASURER SHOULD 'CEASE' APPORTIONING THE MONEYS OF THE TRANSFERRING DISTRICT TO THE DISTRICT OR DISTRICTS TO WHICH THE PUPILS WERE TRANSFERRED (AS PROVIDED IN 70 Ohio St. 1037.13 [70-1037.13], AS AMENDED) WHEN THE AMOUNT SO APPORTIONED EQUALS THE AMOUNT APPROPRIATED IN THE BUDGET OF SAID TRANSFERRING DISTRICT FOR TRANSFER FEES. (2) WE (A.G.) EXPRESS NO OPINION AS TO WHETHER OR NOT ANY SURPLUS FUNDS MAY BE USED IN THE MAKING OF SUPPLEMENTAL APPROPRIATION FOR SCHOOL DISTRICTS WHICH HAVE TRANSFERRED ALL OF THEIR PUPILS AND WHICH DO NOT MAINTAIN A SCHOOL. (AVERAGE DAILY ATTENDANCE, COUNTY EXCISE BOARD, FUNDS, TRANSFER FEES) CITE: OPINION NO. FEBRUARY 18, 1948 — HODGE, 70 Ohio St. 1037.14 [70-1037.14], 70 Ohio St. 1037.15 [70-1037.15], 70 Ohio St. 1037.13 [70-1037.13], 70 Ohio St. 1037 [70-1037] 70 Ohio St. 1037.2 [70-1037.2], 70 Ohio St. 1037.7 [70-1037.7], 70 Ohio St. 1037.1 [70-1037.1](A), 70 Ohio St. 1037.12 [70-1037.12] (RICHARD M. HUFF)